Citation Nr: 0307724	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  01-06 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for gunshot wound 
residuals to the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to May 1968.

This appeal arose from a September 2000 rating decision of 
the Indianapolis, Indiana, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.  In October 2002, the Board of Veterans 
Appeals (Board) undertook internal development of this claim.  
The case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's left knee gunshot wound residuals are 
manifested by subjective complaints of pain, with evidence of 
pain-free range of motion; no effusion or instability of the 
knee joint; no indication of excess fatigability, weakened 
movement or incoordination; and normal muscle strength and 
sensation.

2.  The veteran has x-ray evidence of mild osteophyte 
formation in the left knee, with no evidence of significant 
osteoarthritis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected left knee gunshot wound residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R.§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Codes (DC) 5256, 5257, 5260, 
5261, 5311 (2002).

2.  A separate evaluation for degenerative arthritis of the 
left knee is not warranted.  VAOPGCPREC 23-97 (1997); 
VAOPGCPREC 9-98 (1998); 38 C.F.R. Part 4, DC 5003, 5260, 5261 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his service-connected left 
knee gunshot wound residuals are more disabling than the 
current disability evaluation would suggest.  He has stated 
that he has pain about the knee, which has resulted in 
decreased motion and some weakness.  Therefore, he believes 
that an increased disability evaluation is warranted.  He has 
also argued that a separate evaluation should be awarded for 
arthritis of the left knee.

In the interests of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran originally sustained his gunshot wound to the 
left knee on January 21, 1967.  There was no artery or nerve 
involvement.  He was sent to the Evacuation Hospital, where 
the wound was debrided and postoperatively closed.  Due to 
slow healing, he was sent to the hospital for further 
treatment.  He had a large lateral scar which was adequately 
healed.  There was slight effusion, no locking and a negative 
McMurray's test, but there was some instability of the leg.  
It was felt that he would be ready for full duty in about 2 
months.  Retained foreign bodies were noted.  At the time of 
the April 1968 separation examination, he offered no 
complaints about the left knee and the examination was 
negative.

A private examination of the veteran was performed in April 
1999.  It was noted that since the injury, he had experienced 
some pain in the knee which had gradually worsened over the 
years.  The pain was mostly over the knee area, with just a 
bit lateral to the knee joint.  He did not complain of 
effusion, although he noted that the lower leg would 
occasionally swell.  He was about 5 degrees short of full 
extension.  There was much pain over the patellofemoral 
region.  There was not much medial joint line tenderness, 
although there was some lateral joint line tenderness.  An x-
ray revealed some small bullet fragments; slight medial joint 
space narrowing, as well as slight problems in the 
patellofemoral region.  The impression was synovitis as well 
as arthritis in the patellofemoral joint and slight medial 
joint space narrowing.

The veteran was afforded a VA examination in July 2000.  He 
stated that over the years he had experienced increasing 
pain.  He indicated that he worked as a landscaper and had 
daily pain.  He also commented that he would have swelling at 
the end of the day.  The objective examination noted that he 
had 3 degrees of extension and 128 degrees of flexion with 
pain at 125 degrees.  He complained of significant pain to 
varus stress; valgus stress was not painful.  Most of his 
discomfort was localized over the lateral joint line.  There 
was a large defect in the vastus lateralis into the 
quadriceps mechanism.  The extensor mechanism was intact with 
the ability to maintain straight leg raises against 
resistance.  There was no effusion.  The large lateral 
prominence was suggestive of osteophyte formation on the 
distal femoral condyle on the lateral side.  He was not 
tender to palpation and was ligamentously stable with a 
negative Lachman's test.  He was neurovascularly intact.  The 
x-ray showed no bony abnormality of the left knee; there were 
scattered metallic foreign bodies seen in the soft tissue 
anterior to the left knee, as well in the soft tissue above 
the knee.

VA re-examined the veteran in January 2003.  It was noted 
that he had functioned well in his post-service landscaping 
business.  He had recently developed pain and some limitation 
of activity, as well as some weakness and decreased motion.  
He denied having subluxation or dislocation.  The muscle and 
the knee were stiff.  There was no pain over the scar.  He 
described pain deep within the knee and noted occasional 
swelling.

The objective examination noted 0 to 130 degrees of motion 
bilaterally without pain limitation.  There was no effusion 
in either knee.  The knee joint was stable to varus/valgus 
stress and the Lachman's test was negative bilaterally.  
There was a faint scar on the lateral aspect of the knee; 
there was no indication of keloid formation and no erythema.  
Both quadriceps showed no evidence of atrophy and the 
strength of the various muscle groups in the lower 
extremities was 5/5.  Sensation was intact in both lower 
extremities.  There was no loss of deep muscle or fascia.  
There was also normal resistance of the muscles.  There were 
no palpable defects, although there was some tenderness over 
the medial joint line of the left knee.  There was no 
adhesion of the scar over the long bones.  A smooth glide of 
the patella was present, with no crepitance.  His gait was 
normal.  The x-ray revealed two small radiodense pieces above 
the joint line.  There was some mild osteophyte formation, 
but there was no severe evidence of osteoarthritis.  

The examiner then offered an opinion as to several questions 
asked by the Board in its October 2002 development 
memorandum.  The examiner indicated that there was no 
recurrent subluxation or lateral instability; nor was there 
any ankylosis.  He did not suffer from additional functional 
impairment due to pain on movement of the left knee joint, 
excess fatigability, weakened movement or incoordination.  
There was no evidence of arthritis in the left knee joint.  
Moderately severe or severe disability of Muscle Group XI was 
not present.  There was no indication of the track of a 
missile through the muscle, loss of deep fascia or muscle 
substance on palpation, or of the loss of normal firm 
resistance of the muscles or of flabby muscles in the wound 
area when compared to the sound side.  Strength and endurance 
were not impaired.  There was no indication that the muscles 
would swell or harden abnormally in contraction.  There was 
no suggestion of multiple, minute scattered foreign bodies, 
nor was there evidence that there was adhesion of a scar to 
one of the long bones.  Diminished muscle excitability to 
pulsed electrical current was not present, nor was visible or 
measurable atrophy evident.  Finally, there was no adaptive 
contraction of an opposing group of muscles, no atrophy of a 
muscle group not in the track of the missile and no 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  




Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2002)

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  The objective 
findings include entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  There are 
indication on deep palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(1)(2) & (3) (2002).  A severe muscle disability 
results from a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  Objective findings include ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
the missile track; palpation shows loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
muscles swell and harden abnormally in contraction; tests of 
strength, endurance or coordinated movements compared to the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscluar trauma and explosive 
effect of the missile; (B) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or verterbrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(4) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (2002)) (VCAA) was signed into 
law.  This enhanced the notification and assistance duties of 
VA towards claimants.  In the instant case, it is found that 
these duties have been satisfied.  In January 2001, the 
veteran was sent a statement of the case (SOC) which informed 
him of the evidence and of the laws and regulations relied 
upon in deciding his case.  In July 2001, the veteran was 
sent correspondence by the RO which informed him of the 
provisions of the VCAA.  He was told what evidence was still 
needed and informed of what information VA would obtain and 
what evidence and information he needed to provide.  In 
October 2002, this case was internally developed by the 
Board, which thereby informed the veteran of what information 
and evidence was needed to establish his claim.

As a consequence, the veteran has been informed of the 
information and evidence necessary to substantiate his claim.  
The RO has also provided the veteran with examinations and 
notified him of what evidence and information was being 
obtained by VA and what information and evidence he needed to 
provide in support of his claim.  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is found 
that entitlement to an increased evaluation for the service-
connected left knee gunshot wound residuals is not warranted.  
According to 38 C.F.R. Part 4, DC 5257 (2002), a 20 percent 
disability evaluation is warranted for moderate impairment of 
either knee, with recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
impairment.  Based upon the evidence noted above, there is no 
indication that the veteran suffers from severe impairment of 
the left knee joint.  The examinations of record, to include 
the January 2003 examination, indicated that recurrent 
subluxation and lateral instability were not present.  Nor is 
there any suggestion that flexion is limited to 15 degrees or 
that extension is limited to 20 degrees, as would be required 
to warrant the assignment of a 30 percent disability 
evaluation under 38 C.F.R. Part 4, DCs 5260 and 5261 (2002), 
respectively.  In fact, the VA examinations do not show such 
limitation; the most recent examination showed 0 to 130 
degrees of motion.  Clearly, based upon this range of motion, 
the veteran does not experience ankylosis of the knee joint 
of a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  See 38 C.F.R. Part 4, DC 5256 
(2002).  While the veteran has complained of increased pain, 
no pain on motion was present and the examiner in January 
2003 specifically found that there was no indication of 
additional functional impairment due to pain on movement, 
excess fatigability, weakened movement or incoordination.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, an 
increased evaluation based upon these DCs is not justified.

The Board has also considered whether the veteran might be 
entitled to an increased evaluation pursuant to 38 C.F.R. 
Part 4, DC 5311 (2002).  This code relates to Muscle Group 
XI, which affects, among other things, flexion of the knee.  
It involves the posterior and lateral crural muscles of the 
calf.  A 20 percent evaluation requires moderately severe 
impairment, while a 30 percent evaluation requires a severe 
impairment.  However, the VA examination conducted in January 
2003 leaves no doubt that a severe disability of this muscle 
is not present.  For example, there was no indication of the 
track of a missile through the muscle, loss of deep fascia or 
muscle substance on palpation, or of the loss of normal firm 
resistance of the muscles or of flabby muscles in the wound 
area when compared to the sound side.  Strength and endurance 
were not impaired.  There was no indication that the muscles 
would swell or harden abnormally in contraction.  There was 
no suggestion of multiple, minute scattered foreign bodies, 
nor was there evidence that there was adhesion of a scar to 
one of the long bones.  Diminished muscle excitability to 
pulsed electrical current was not present, nor was visible or 
measurable atrophy evident.  Finally, there was no adaptive 
contraction of an opposing group of muscles, no atrophy of a 
muscle group not in the track of the missile and no 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Therefore, it cannot be found that 
a 30 percent evaluation under 38 C.F.R. Part 4, DC 5311 is 
warranted.

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2002), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In the instant case, there is no indication that 
the veteran has been hospitalized on a frequent basis because 
of his service-connected left knee.  Nor is there any 
indication that he has experienced marked interference with 
employment, beyond that contemplated by the rating schedule.  
In fact, the January 2003 examination noted that he had 
functioned well in his landscaping business.  

Therefore, there is no basis upon to award additional 
compensation on an extraschedular basis.


Separate evaluation for arthritis

The veteran has argued that he should be assigned a separate 
disability evaluation for left knee arthritis.  According to 
VAOPGCPEC 23-97 (1997), the General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and 5257 based on additional 
disability.  For a knee disorder already rated under DC 5257, 
a claimant would have additional disability justifying a 
separate rating if there is limitation of motion under DC 
5260 (limitation of flexion of the leg) or DC 5261 
(limitation of extension of the leg).  However, it was noted 
that there would be no additional disability based on 
limitation of motion if the claimant did not at least meet 
the criteria for a zero-percent rating under DC 5260 or 5261.  
(But see Johnson v. Brown, 9 Vet. App. 7, 11 (1996), which 
stated that since DC 5257 is not predicated on loss of 
motion, 38 C.F.R. §§ 4.40 and 4.45 (pain) were not for 
application).  The General Counsel then fully addressed the 
impact of the DeLuca v. Brown, 8 Vet. App. 202 (1995) 
decision on the rating of all musculoskeletal disabilities, 
in VAOPGCPREC 9-98 (1998).  It was held that if a 
musculoskeletal disability is rated under a specific code 
that does not involve limitation of motion, for example, DC 
5257 for the knee, and another DC based on limitation of 
motion is potentially applicable, the latter DC must be 
considered in light of sections 4.40, 4.45, and 4.59.  
However, it was clarified that for a knee disability rated 
under 5257 to warrant a separate rating for arthritis based 
on x-ray findings and limitation of motion, limitation of 
motion under DC 5260 or 5261 need not be compensable, but 
must at least meet the criteria for the zero-percent rating.

In the instant case, it is found that a separate evaluation 
for arthritis of the left knee is not warranted.  A private 
examination performed in April 1999 had found arthritis.  
However, this was not confirmed by the VA examinations 
conducted in July 2000 or in January 2003.  While mild 
osteophyte formation was found at the time of the January 
2003 VA examination, no arthritis was.  In fact, the examiner 
specifically stated that arthritis due to the service-
connected gunshot wound was not present.  Therefore, a 
separate evaluation cannot be awarded to a condition that has 
not been established.  


ORDER

An increased evaluation for the service-connected left knee 
gunshot wound residuals is denied.

Entitlement to a separate evaluation for arthritis of the 
left knee is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

